UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4937


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OSWALD MILES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00382-FL-1)


Submitted:   June 15, 2015                    Decided:   July 6, 2015


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Seth M. Wood, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oswald Miles, Jr., appeals the 24-month sentence imposed

following the revocation of his term of supervised release.                                   On

appeal, Miles argues that his sentence was plainly unreasonable,

both       procedurally      and    substantively.              Finding     no    error, *    we

affirm.

       “A     district      court    has    broad       discretion      when      imposing     a

sentence         upon     revocation       of       supervised       release.”         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                   We will

affirm       a   revocation    sentence         that     “is    within      the    prescribed

statutory range and not plainly unreasonable.”                           United States v.

Crudup, 461 F.3d 433, 440 (4th Cir. 2006).                            We first consider

whether the sentence imposed is procedurally and substantively

unreasonable, applying the same general considerations we employ

in our review of original criminal sentences.                             Id. at 438.         In

this       initial      inquiry,    we   take       a   “more    deferential       appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for guidelines sentences.”                                  United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation        marks     omitted).            Only     if     we   find    the     sentence

       *The Government argues that Miles’ challenges to                                      the
procedural reasonableness of his sentence should be reviewed                                 for
plain error.   We conclude that Miles adequately preserved                                   his
challenge to the court’s explanation for his sentence.                                       See
United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010).



                                                2
unreasonable will we consider whether it is “plainly” so.                                      Id.

at 657.

       A   supervised           release      revocation       sentence       is    procedurally

reasonable          if     the        district        court     considered         the    policy

statements          contained          in    Chapter         Seven    of     the     Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

to revocation sentences.                    Crudup, 461 F.3d at 439.               The district

court also must provide a statement of reasons for the sentence

imposed,        but      that       explanation       “need    not    be    as     detailed    or

specific when imposing a revocation sentence as it must be when

imposing        a     post-conviction            sentence.”            United       States     v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation

marks omitted).

       In fashioning an appropriate sentence, “the court should

sanction primarily the defendant’s breach of trust, while taking

into    account,         to     a    limited     degree,       the    seriousness         of   the

underlying violation and the criminal history of the violator.”

U.S.    Sentencing         Guidelines         Manual     ch.     7,   pt.    A(3)(b)      (2010)

(revocation           table).          According        to     the    statutory       authority

governing supervised release revocation, see 18 U.S.C. § 3583(e)

(2012), the court also must consider some factors enumerated

under      18   U.S.C.        §     3553(a),     although       not    the    need       for   the

sentence “to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the

                                                  3
offense,” 18 U.S.C. § 3553(a)(2)(A).                         See 18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 439.                  These omitted factors, however, “are

intertwined with the factors courts are expressly authorized to

consider    under   §    3583(e).”              Webb,    738       F.3d   at    641.        Thus,

although    the     court     may         not       impose     a     revocation        sentence

“predominately” on the § 3553(a)(2)(A) factors, “mere reference

to such considerations does not render a revocation sentence

procedurally unreasonable when those factors are relevant to,

and considered in conjunction with, the enumerated § 3553(a)

factors.”    Id.

     A revocation sentence is substantively reasonable if the

district    court       stated        a    proper       basis       for    concluding        the

defendant    should      receive          the       sentence        imposed,     up    to    the

statutory maximum.          Crudup, 461 F.3d at 440.                       In reviewing a

departure    or    variance      from       the      policy        statement    range,      this

court considers “whether the sentencing court acted reasonably,

both with respect to its decision to impose such a sentence and

with respect to the extent of the divergence from the sentencing

range.”     United States v. Washington, 743 F.3d 938, 944 (4th

Cir. 2014) (internal quotation marks omitted).

     Miles argues that the district court committed procedural

error when it imposed an upward variance in order to promote

respect for the law and to account for the seriousness of his

offense     conduct.             He       also        challenges          the    substantive

                                                4
reasonableness           of       his    sentence,      arguing      that     the     court’s

explanation of the sentence failed to justify its 100% departure

above the top of the applicable policy statement range.

       In    its    statements             throughout       the    hearing,     the       court

recognized,        and    expressed         concern     for,      Miles’   continued       poor

decision-making and pattern of criminal and assaultive behavior,

his numerous and varied violations of his release conditions,

and his failure to learn from his mistakes and to be deterred by

his prior prison sentences.                  The court’s comments reveal that it

focused      primarily            on    appropriate     sentencing         considerations,

including the nature and circumstances of the violations, Miles’

history and characteristics, and the need for deterrence and to

protect the public.                See 18 U.S.C. §§ 3553(a)(1), (2)(B), (C),

3583(e).      The court specifically characterized Miles’ conduct as

a significant breach of trust.                   See USSG ch. 7, pt. A(3)(b).

       Although the court briefly stated that the sentence would

serve to promote respect for the law, this statement is the sort

of “mere reference” that we found permissible in Webb.                                See 738

F.3d    at   642.        Moreover,         the   district      court’s     statement       that

Miles    “presented           a    great    danger    and    a     great   risk”     was    not

specifically directed to the seriousness of Miles’ offense, but

to     his   history          of       undeterred     criminal      behavior        and    poor

decision-making and his failure to comply in a meaningful way

with the conditions of his supervised release.                              We find these

                                                 5
considerations adequate to support the court’s decision to vary

upward,    and      we     discern     no   procedural        or     substantive

unreasonableness in Miles’ sentence.

     Accordingly, we affirm the district court’s judgment.                    We

dispense   with     oral    argument    because       the    facts   and   legal

contentions   are    adequately      presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                        6